INVENTORY CONSIGNMENT AGREEMENT This INVENTORY CONSIGNMENT AGREEMENT (this “Agreement”) is herebyentered into and effective as of December 1, 2008 (the "Effective Date") by andbetween Bridgeland Trading Ltd. ("Consignor"), a company incorporated under the laws of Hong Kong, having an address at Suites 1601-1603, Kinwick Center, 32 Hollywood Road, Central Hong Kong, and Parco Sino-Can Science Technology Inc. (“Consignee”), a company incorporated under the laws of China having an office at Suite 909, Everlasting Plaza, 39 Anding Road, Chaoyang District, Beijing 1000029, PRC. WHEREAS, Bridgeland is engaged in the supply of pharmaceutical products as a result of its Inventory Consignment Agreement with Gamma Pharmaceuticals, Inc. (the “Gamma Agreement”) andwishes to provide Parco with rights to package, promote, sell and distribute certain of itsproducts in the Territory on a Consignment basis; WHEREAS, Parco is in the business of packaging, marketing and distributing a number of products, for companies doing business in China and elsewhere, including pharmaceutical products in the Territory as herein defined. WHEREAS, Parco desires to market and sell certain of Bridgeland's products as consigned to Bridgeland pursuant to the terms and conditions of the Gamma Agreement, in theTerritory, on a Consignment basis, the “Consigned Merchandise,”which includes, but is not limited to various pharmaceutical products including but not limited to Multi-Flavored Gumdrops, Swirl Gummy Bears, Multi-Flavored gummy Bears, Orange Gumdrops, as further described in Schedule A, attached hereto. WHEREAS, Pursuant to this Agreement Consignor and Consignee desire that Consignee sell the Consigned Merchandise pursuant to a consignment arrangement, the terms of which are set forth below.The use of the words “hereof,”“hereto” and “herein” shall refer to this Agreement, as supplemented by such Schedules as the parties agree upon. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiencyof which is hereby acknowledged, the Parties hereby agree as follows: Statement of Agreement The parties hereto agree as follows: 1.Definitions. (a)“Consignee Locations” has the meaning set forth in Section3. (c)“Consigned Merchandise” has the meaning set forth in the Background
